Citation Nr: 1437335	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-18 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was submitted to reopen the claim for entitlement to service connection for chronic ear infections, and if so, whether service connection is warranted.

2.  Entitlement to a rating in excess of 50 percent for service-connected migraine headaches.

3.  Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD), anxiety disorder, mood disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to January 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The record reflects that the RO has characterized the Veteran's psychiatric claim as four separate claims, one for service connection for an anxiety disorder, one for service connection for major depressive disorder, one for service connection for a mood disorder, and one for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5.  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  The Board, therefore, is recharacterizing the Veteran's claims accordingly as a single claim for service connection for psychiatric disability, claimed as PTSD, anxiety disorder, mood disorder and major depressive disorder.

The issue of entitlement to an increased rating for the service-connected chronic rhinitis was raised by the Veteran in several recent statements, most recently in July 2014.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In June 2014, during the pendency of the appeal relating to whether new and material evidence has been submitted to reopen service connection for chronic ear infections, the Veteran submitted a statement indicating his wish to have a hearing before the Board via live videoconference.  The RO has yet had the opportunity to schedule this hearing.  Inasmuch as videoconference hearings are scheduled by the RO, this case must be returned to the RO to arrange for such a hearing.  

As to the psychiatric disorder and migraine headache claims, by way of the September 2013 rating decision, the RO denied service connection for PTSD, anxiety disorder, mood disorder and major depressive disorder, and also denied a rating in excess of 50 percent for the service-connected migraine headache disorder.  In April 2014, the Veteran filed a notice of disagreement (NOD) with regard to both the psychiatric claims and the migraine headache claim.  The RO, however, has not provided the Veteran with a statement of the case (SOC) in response to the April 2014 NOD.  Because the NOD placed these issues in appellate status, they must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  An SOC on the claims for entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, anxiety disorder, mood disorder and major depressive disorder, and entitlement to a rating in excess of 50 percent for migraine headaches should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal as to either issue, the RO or the Appeals Management Center should ensure that all indicated development is completed before the case is returned to the Board.

2.  The Veteran should be scheduled for a videoconference hearing before the Board in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



